DETAILED ACTION
Status of the Application
Claims 1-18 are pending in the instant application.  None of the claims have been amended.  No new claims have been added.  
This is a Final Rejection.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Amatucci et al. (US 2018/0309093) in view of Streeter et al. (US 2013/0146571).
Regarding claim 1, Amatucci et al. teaches a method for manufacturing a secondary battery having an electrode assembly (electrochemical cell stack 25) and a thin metal foil packaging 15 (corresponds to an exterior body) housing the electrode assembly (Abstract), the method comprising laser processing the exterior body (para. [0017]).  However, Amatucci et al. is silent regarding a method comprising placing a surfactant layer on at least a part of the exterior body of the secondary battery.  However, Streeter et al. teaches an anti-spatter composition, and specifically discloses an anti-spatter composition comprises lecithin (a surfactant) and one or more organic solvents; or water and a surfactant (Abstract), and is provided on a metal material surface before or during a laser cutting process (equivalent to providing a surfactant layer) (para. [0016]) to prevent a scattering object from being recurred to the metal material (corresponding to an exterior body) surface again (para. [0019]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for manufacturing a secondary battery of Amatucci et al. by incorporating a surfactant layer on at least a part of the exterior body of the secondary battery as taught by Streeter et al. in order to inhibit to prevent spatter from re-solidifying on the metal surface during laser cutting (Streeter et al., para. [0003]).  
Regarding claim 2, modified Amatucci et al. is silent regarding a method for manufacturing a secondary battery wherein the surfactant layer is configured to protect the exterior body from a scattering object generated by the laser processing.  However, Streeter et al. teaches that it is known in the art for a surfactant layer is provided, such that the metal material is not affected by a scattering object generated by the laser processing when the metal material is cut (para. [0019]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for manufacturing a secondary battery of modified Amatucci et al. by incorporating a surfactant layer is configured to protect the exterior body from a scattering object generated by the laser processing as taught by Streeter et al. in order to inhibit/prevent spatter from re-solidifying on the metal surface during laser cutting (Streeter et al., para. [0003]).  
Regarding claim 3, modified Amatucci et al. is silent regarding a method for manufacturing a secondary battery wherein the at least the part of the exterior body having the surfactant layer is an area of the exterior body that is not subjected to the laser processing.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for manufacturing a secondary battery of modified Amatucci et al. wherein the at least the part of the exterior body having the surfactant layer is an area of the exterior body that is not subjected to the laser processing when doing so prevents spatter from re-solidifying on the metal surface during laser cutting (Streeter et al., para. [0003]).  
Regarding claim 4, modified Amatucci et al. is silent regarding a method for manufacturing a secondary battery wherein the laser processing is initially conducted on an area of the exterior body that does not have the surfactant layer and continues to an area of the exterior body having the surfactant layer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for manufacturing a secondary battery of modified Amatucci et al. wherein the laser processing is initially conducted on an area of the exterior body that does not have the surfactant layer and continues to an area of the exterior body having the surfactant layer when doing so contributes to a better sealed case or contributes to reduced scattering during laser processing.  
Regarding claims 5 and 6, modified Amatucci et al. is silent regarding a method for manufacturing a secondary battery wherein the laser processing is a laser cutting and wherein the laser cutting cuts off an edge portion of the exterior body.  However, Amatucci et al. teaches four free edges that are welded together to form the thin metal foil packaging, and then laser is utilized to cut away excess metal from the free edges of the packaging (corresponds to “the laser processing is a laser cutting”, and “laser cutting cuts off an edge portion of the exterior body”; Abstract; para. [0013]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for manufacturing a secondary battery of modified Amatucci et al. wherein the laser processing is a laser cutting and wherein the laser cutting cuts off an edge portion of the exterior body when doing so contributes to a better sealed case.  
Regarding claim 8, modified Amatucci et al. is silent regarding a method for manufacturing a secondary battery wherein the surfactant layer is placed on an exterior body surface located on a side of the exterior body opposite to a side subjected to the laser processing.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for manufacturing a secondary battery of modified Amatucci et al. by incorporating a surfactant layer placed on an exterior body surface located on a side of the exterior body opposite to a side subjected to the laser processing because due to the size of the secondary battery, i.e. small, it is conceivable that the side opposite to the side subjected to the laser processing would be impacted.  
Regarding claim 9, modified Amatucci et al. is silent regarding a method for manufacturing a secondary battery wherein the surfactant layer is a water-soluble surfactant layer.  However, Streeter et al. teaches that it is known in the art for a surfactant (trisodium phosphate) to be a water-soluble surfactant layer (paras. [0007], [0014] and [0017]).  Accordingly, it would have been obvious to one of ordinary skill in the art to modify the method for manufacturing the secondary battery of modified Amatucci et al. by incorporating a surfactant layer that is a water-soluble surfactant layer that can be removed with water as taught by Streeter et al. (paras. [0007], [0014] and [0017]) and because use of a water-soluble surfactant layer is known in the art. 
Regarding claim 10, modified Amatucci et al. is silent regarding a method for manufacturing a secondary battery further comprising washing away the surfactant layer from the exterior body after the laser processing.  However, Streeter et al. teaches that it is known in the art for a method for manufacturing a secondary battery further comprising washing away the surfactant layer from the exterior body after the laser processing (para. [0002]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for manufacturing the secondary battery of modified Amatucci et al. by incorporating a step of washing away the surfactant layer from the exterior body after the laser processing as taught by Streeter et al. so that the surfactant layer does not react with the material of the exterior body of the secondary battery.  
Regarding claim 11, modified Amatucci et al. is silent regarding a method for manufacturing a secondary battery wherein the surfactant layer is washed away from the exterior body after the laser processing.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for manufacturing the secondary battery of modified Amatucci et al. wherein the surfactant layer is washed away from the exterior body after the laser processing in order to eliminate the introduction of additional halogens and other impurities onto the exterior body.  
Regarding claim 12, modified Amatucci et al. is silent regarding a method for manufacturing a secondary battery further comprising cleaning the exterior body after the washing away of the surfactant layer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for manufacturing a secondary battery of modified Amatucci et al. by incorporating the step of cleaning the exterior body after the washing away of the surfactant layer in order to remove the remaining surfactant or metal left/remaining from the laser processing.  
Regarding claim 13, modified Amatucci et al. is silent regarding a method for manufacturing a secondary battery wherein the surfactant layer is placed on the at least a part of the exterior body by providing a raw material layer containing a surfactant and a solvent on a surface of the exterior body.  However, it would have been obvious to one of ordinary to one of ordinary skill in the art before the effective filing date of the invention to modify the method for manufacturing a secondary battery of modified Amatucci et al. by incorporating a surfactant layer that is placed on the at least a part of the exterior body by providing a raw material layer containing a surfactant and a solvent on a surface of the exterior body in order to prevent extra dross from being formed and to prevent a reaction with the surface that is subject to the laser processing.  
Regarding claim 14, modified Amatucci et al. is silent regarding a method for manufacturing a secondary battery further comprising performing a drying treatment after the raw material layer is provided on the surface of the exterior body to promote the evaporation and removal of the solvent from the raw material layer.  However, it would have been obvious to one of ordinary to one of ordinary skill in the art before the effective filing date of the invention to modify the method for manufacturing a secondary battery of modified Amatucci et al. by incorporating a step of performing a drying treatment after the raw material layer is provided on the surface of the exterior body to promote the evaporation and removal of the solvent from the raw material layer in order to prevent extra dross from being formed and to prevent a reaction with the surface that is subject to the laser processing.  
Regarding claim 15, modified Amatucci et al. is silent regarding a method for manufacturing a secondary battery wherein the drying treatment is carried out by putting the surfactant layer under reduced pressure or a vacuum and/or subjecting the surfactant layer to a heat treatment under atmospheric pressure.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for manufacturing a secondary battery of modified Amatucci et al. by incorporating a step of a drying treatment is carried out by putting the surfactant layer under reduced pressure or a vacuum and/or subjecting the surfactant layer to a heat treatment under atmospheric pressure because depending upon the physical properties of the surfactant, i.e. boiling point of the surfactant, the drying treatment can prevent an extra heating step in order to remove the surfactant and/or to make the evaporation of the surfactant faster.  
Regarding claim 16, modified Amatucci et al. teaches a method for manufacturing a secondary battery wherein the scattering object is dross (one of ordinary skill in the art would expect that the scattering object is dross as a result of the laser cutting/welding process).
Regarding claim 17, modified Amatucci et al. teaches a method for manufacturing a secondary battery wherein the electrode assembly includes a positive electrode (para. [0016]) and a negative electrode (para. [0016]) that each have a layer fully capable of absorbing and releasing a lithium ion. 
Regarding claim 18, modified Amatucci et al. is silent regarding a method of manufacturing a secondary battery wherein a thickness of the surfactant layer is 0.1 µm to 200 µm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing the secondary battery of modified Amatucci et al. by incorporating a thickness of the surfactant layer is 0.1 µm to 200 µm in order to reduce the spattering during laser welding.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Amatucci et al. in view of Streeter et al. as applied to claim 5 above, and further in view of Hamaguchi (US 2013/0146573).

Regarding claim 7, modified Amatucci et al. is silent regarding a method for manufacturing a secondary battery further comprising using an assist gas in combination with the laser cutting.  However, Hamaguchi teaches that it is known in the art for a method for manufacturing a secondary battery to further comprise using an assist gas in combination with the laser cutting (para. [0037]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing a secondary battery of modified Amatucci et al. by incorporating an assist gas in combination with the laser cutting as taught by Hamaguchi in order to blow off and remove an evaporated molten resulting from the laser cutting (Hamaguchi, para. [0037]).

Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive.
Applicant argues: Applicant submits that one skilled in the art would have no reason whatsoever to use the anti-splatter composition of Streeter, which is specifically formulated to be non-halogenated for use on titanium, on the thin metal foil sheets of the electrochemical cell of Amatucci. As pointed out in the Office Action, Amatucci discloses a method for the welding together of opposed thin metal sheets of an electrochemical cell by laser welding. In contrast, the problem being addressed in Streeter is one of splatter created during laser cutting of titanium or titanium alloys. See Streeter at {][0002]-[0003]. As is readily understood by those skilled in the art, the welding together of thin metal sheets of an electrochemical cell is not the same as the cutting of titanium, which requires a melting point of 3034°F. Use of such an elevated temperature and a cutting process would have a negative impact on the functional components within the electrochemical cell adjacent to the cutting location. Amatucci actually recognizes the need to keep the temperatures of the welding from affecting the sensitive components in the electrochemical cell, and deduces that the rapid rate used in the welding makes the heat dissipate quickly. As such, there is also no problem recognized by Amatucci which requires an anti-splatter coating, let alone the specific anti-splatter coating of Streeter, and Streeter is non-analogous art to the present invention. Any conclusion to the contrary would involve impermissible hindsight. Applicant therefore respectfully submits that independent claim 1 is patentable.  Claims 2-18 depend either directly or indirectly from independent claim 1 and include all of the limitations found therein. Each of these dependent claims include additional limitations which, in combination with the limitations of the claims from which they depend, are neither disclosed nor suggested in the art of record. Accordingly, claims 2-18 are likewise patentable.
It is the Office’s position that both the process of Amatucci et al. and the process of Streeter et al. use a laser to provide a modification to the invention.  As a result, Amatucci et al. and Streeter et al. are analogous.  
It is also the Office’s position that one familiar with laser welding should also be familiar with laser cutting.  Because the method of using a laser is a manipulative step, the instant rejection is maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724